BLD-124                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-3622
                                     ___________

          STEVE STEWART; LAMONT C. BULLOCK; NATHAN RILEY;
                    DERRICK MUCHINSON, Appellants

                                            v.

      JEFFREY A. BEARD, Ph.D; JOHN PALAKOVICH, Superintendent;
JAMES FOUSE, Safety Manager; WILLIAM FELTON, Facility Maintenance Manager
                 ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civ. No. 07-cv-01916)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 25, 2011
       Before: SLOVITER, JORDAN AND GREENAWAY, JR., Circuit Judges

                            (Opinion filed: March 11, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Nathan Riley, an inmate at the State Correctional Institution at Smithfield,

Pennsylvania, appeals from the District Court‟s judgment in favor of the defendants and

the denial of his motion for reconsideration. Because we conclude that this appeal
presents no substantial question, we will summarily affirm. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

                                             I.

       The four original plaintiffs, Steve Stewart, Lamont Bullock, Nathan Riley, and

Derrick Muchinson, filed a complaint in the District Court under 42 U.S.C. § 1983

claiming that the twenty-four hours a day of illumination in the Restricted Housing Unit

(“RHU”) constitutes an Eighth Amendment violation. They argued that the constant

bright lighting causes sleep deprivation and sleeping disorders, headaches, blurred vision,

psychological conditions, and the aggravation of existing psychological conditions.

       The parties presented the case without a jury, and at the conclusion of the

presentation of the evidence, the defendants moved for judgment as a matter of law. The

District Court decided that the defendants were not entitled to such a judgment and

denied the motion. The plaintiffs apparently moved for judgment in their favor, and were

denied as well. The plaintiffs then filed a motion for reconsideration, arguing that

defendant Jeffrey Beard failed to appear in person at the trial. The District Court denied

the motion as moot, noting that Beard was represented by counsel who defended the

actions of all of the defendants. The court went on to decide the case on the merits in

favor of the defendants.

       The plaintiffs filed a timely notice of appeal. We dismissed the case as to Steve

Stewart, Lamont Bullock, and Derrick Muchinson for failure to timely pay the requisite

fees or file a motion to proceed in forma pauperis. Nathan Riley is the sole remaining
                                             2
appellant.

                                              II.

       Riley challenges the judgment entered in favor of defendants, as well as the

District Court‟s denial of the plaintiffs‟ motion for reconsideration. We have jurisdiction

pursuant to 28 U.S.C. § 1291. See Sides v. Cherry, 609 F.3d 576, 578 n.1 (3d Cir. 2010).

We generally review a district court‟s decision on a motion for reconsideration for abuse

of discretion. Max's Seafood Café ex rel. Lou- Ann, Inc. v. Quinteros, 176 F.3d 669, 673

(3d Cir. 1999).

                                             III.

       The twenty-four hours of lighting in the RHU is a published regulation of the

Pennsylvania Department of Corrections. Under Turner v. Safley, 482 U.S. 78, 89

(1987), we must determine whether a prison regulation is “reasonably related to

legitimate penological interests.” The District Court concluded that the defendants had

established a legitimate penological interest. They presented evidence that the RHU

lighting provides security for staff and inmates in that it helps staff guard against the

inmates‟ aggressive conduct and allows the staff to easily check on the health and safety

of the inmates.



       The Eighth Amendment prohibits the unnecessary and wanton infliction of pain,

Whitley v. Albers, 475 U.S. 312, 319 (1986), and deliberate indifference to serious

medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). “Prison conditions may
                                              3
amount to cruel and unusual punishment if they cause „unquestioned and serious

deprivations of basic human needs . . . [that] deprive inmates of the minimal civilized

measure of life‟s necessities.‟” Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410,

417-18 (3d Cir. 2000) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

       At least one circuit has held that, in certain circumstances, constant illumination

can rise to the level of an Eighth Amendment violation. See Keenan v. Hall, 83 F.3d

1083, 1090-91 (9th Cir. 1996) (in which large florescent lights directly in front of and

behind inmate‟s cell shone twenty-four hours a day, creating sleeping and psychological

problems). However, as the District Court noted, the lights used in the RHU are of low

intensity, and inmates are permitted to cover their eyes with a pillow or pillow case.1

Other courts have held that constant low intensity lighting, when justified by legitimate

penological concerns, does not violate the Eighth Amendment. See, e.g., Wills v.

Terhune, 404 F. Supp. 2d 1226, 1230-31 (E.D. Cal. 2005) (nighttime security lights not

bright enough to read or write); King v. Frank, 371 F. Supp. 2d 977, 985 (W.D. Wis.

2005) (nine watt florescent nighttime lighting not a violation where inmates could cover

their eyes with cloth while sleeping and where plaintiff failed to show that the light

caused any serious medical problems). Moreover, the District Court found that the

plaintiffs had failed to demonstrate that the twenty-four hour lighting had caused any

physical or mental problems to the extent that they required medical attention.


       1
        The lights used are nine watt, six hundred lumen bulbs that give off less than two
       foot-candles of illumination.
                                             4
       As to the motion for reconsideration, the plaintiffs argued that defendant Jeffrey

Beard “failed to appear or defend” against the plaintiffs‟ claims. As the District Court

pointed out, Beard was represented by counsel who represented all defendants against

plaintiffs‟ claims. Therefore, the District Court did not abuse its discretion in denying the

motion for reconsideration.

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court‟s order denying the motion. See 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6. Riley‟s motion for the appointment of counsel is denied.




                                             5